DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021, has been entered.

	In response, the applicant amended claim 1. Claims 8 and 14 were cancelled.  Claims 1-7, 9-13, and 15-17 are pending and currently under consideration for patentability.
 
Response to Arguments
	Applicant’s arguments, with respect to the double patenting rejection, has been considered and is persuasive. A terminal disclaimer has been filed/approved and the double patenting rejection has been withdrawn accordingly.

	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 (a) have been considered, and are persuasive. Applicant has amended the claim to remove the conditional “when” phrase, and to positively recite a requirement that the communication indicating that less fuel was required to fill the tank than indicated by the communication from the vehicle to the fuel vendor be sent “because the fuel pump automatically shut off to prevent spilling”. As such, this subject matter is given weight, and the claimed method requires sending the communication because the fuel pump automatically shut off to prevent spilling. This requirement would not have been obvious to a PHOSITA at the time of the invention and/or before the effective filing date of the claimed invention in light of the prior art. 

Priority
	The instant application has a filing date of November 24, 2017, and claims priority as a continuation (CON) of application # 14/206,697, which is a continuation-in-part (CIP) of application # 12/906,615 filed on October 18, 2010, and which also claims priority to provisional 

To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.

A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, in order for the later-filed application to be entitled to the benefit of the earliest filing date.

A claim in a subsequently filed application that relies on a combination of prior applications may not be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 since 35 U.S.C. 120 requires that the earlier filed application contain a disclosure which complies with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement for each claim in the subsequently filed application. Studiengesellschaft Kohle m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674, 1677 (Fed. Cir. 1997). 

solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

	In this case, the disclosure of the prior-filed application, Application No. 12/906,615 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims (Claims 1-7, 9-13, and 15-17) of this application.
	
Independent claims 1, 9, and 15 include at least one of the following claim elements  
“obtaining a fuel tank reading…to provide an indication of how much fuel is required to fill a vehicle fuel tank...”
“…communicating the indication of how much fuel is required...”
“…enabling fuel delivery at the fuel pump...in a quantity sufficient to fill the fuel tank based on the indication of how much fuel is required communicated from the vehicle to the fuel vendor..." 
Non-provisional Application #12/906,615 does mention receiving tank level data from a tank level sensor ([0009], [0021], [0040], [0051], [0055]-[0056]). However, this priority document merely suggests that this reading is used to determine how much fuel is currently in the tank before refueling, how much fuel has been used, and used to determine whether or not fraudulent behavior has occurred (e.g. to determine whether or not less fuel has been used than was previously purchased). The priority document does not suggest that the fuel tank reading (or combination of readings) is used to indicate how much fuel is required to refill the tank, and does not suggest “communicating the indication of how much fuel is required...” or using the in a quantity sufficient to fill the fuel tank based on the indication of how much fuel is required communicated from the vehicle to the fuel vendor..."). Application #12/906,615 also fails to address calibration factors.
 	Claims 1, 9, and 15 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by at least one of the priority documents. Claims 1, 9, and 15, and each of the dependent claims, are therefore entitled only to the filing date of the provisional applications (March 15, 2013).

	Examiner notes that each of dependent claims 5-7, 11-13, 16, and 17 contain additional limitations that are also not adequately supported by Application No. 12/906,615.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Fansler et al. (U.S. PG Pub No. 2013/0013431, January 10, 2013) (hereinafter "Fansler”); Betancourt et al. (U.S. PG Pub No. 2008/0203146, August 28, 2008) (hereinafter "Betancourt”); Betancourt et al. (U.S. PG Pub No. 2010/0088127, April 8, 2010) (hereinafter "Betancourt ‘127”); Betancourt et al. (U.S. PG Pub No. 20011/0213683, September 1, 2011 - hereinafter "Betancourt ‘683”); Sanders et al. (U.S. PG Pub No. 2011/0239664, October 6, 2011 hereinafter "Sanders”); Lundstrom (U.S. PG Pub No. 2008/0295569, December 4, 2008) (hereinafter "Lundstrom”); Henderson (U.S. PG Pub No. 2011/0196600, August 11, 2011); Duan (U.S. PG Pub No. 2011/0071777, March 24, 2011); Nawrocki (U.S. Patent No. 5,072,615, December 17, 1991); Klughart (U.S. Patent No.  Press Release TCH - Transportation Clearinghouse (published online at https://www.tch.com/zconpress.html on October 16, 2010)

Fansler discloses a fuel authorization system to be installed in a vehicle participating in a fuel authorization program, where the fuel authorization program is based on exchanging data between the vehicle and a fuel vendor, having a fuel pump to which the vehicle is proximate, via radiofrequency (RF)
Betancourt discloses a method for administering a fuel authorization program between an enrolled vehicle and a fuel vendor having a fuel pump to which the vehicle is proximate. Teaches RF query, IR data link between the vehicle and the fuel station, and transmission of fuel authorization credentials.
Betancourt ‘127 (related case to "Betancourt") teaches wherein the vehicle identifying fuel authorization credentials from at least one of the vehicle data bus and the non-removable, non-transitory vehicle memory comprises a vehicle identification number (VIN-46-).
Betancourt ‘683 (related case to "Betancourt") teaches the step of automatically using a highly directional vehicle IR component to automatically establish an infrared (IR) data link between the vehicle and a specific fuel pump, thereby unambiguously identifying the fuel pump the vehicle is proximate to.
Sanders teaches a method and system for reporting fuel tank readings from a fuel tank sensor at a vehicle and further wherein the tank is full because fuel delivery was terminated early at the fuel pump to prevent spillage.
Lundstrom teaches if the subsequent fuel tank reading is not as expected, automatically using the vehicle fuel authorization processor to apply a calibration factor at the vehicle, so that subsequent fuel tank readings will be more accurate
Henderson teaches determining fuel delivery is complete by determining that the vehicle is powered on and/or reached a predetermined speed and or sensed that the vehicle has been moved based on data from a telematics device at the vehicle
Duan teaches application of a calibration factor to a fuel level sensor output to improve level measurement accuracy
Nawrocki  teaches application of a calibration factor to a fuel level sensor output to improve level measurement accuracy.
Klughart  teaches application of a calibration factor to a fuel level sensor output to improve level measurement accuracy.
Press Release TCH - Transportation Clearinghouse teaches RF and IR fuel authorization components installed on a vehicle and corresponding fuel authorization. This reference fails to explicitly teach the IR transmitter being mounted on the windshield (i.e., directed outwardly from the vehicle’s windshield) (only that the lights are on the windshield).

As per claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest a requirement that the communication over the RF data link indicating that less fuel was required to fill the tank than indicated by the communication from the vehicle to the fuel vendor be sent “because the fuel pump automatically shut off to prevent spilling”, in combination with the application of the calibration factor (and further the claimed combination of the claimed RF and IR components/communications/authorizations). While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Claims 2-7, 16, and 17 depend upon either claim 1 or 15, have all the limitations of either claim 1 or 15, and are allowable for the same reason.  As per claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed combination of the claimed RF and IR components/communications/authorizations. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Claims 10-13 depend upon claim 9, have all the limitation of claim 9, and are allowable for the same reason.

 As such, this subject matter is given weight, and the claimed method requires sending the communication because the fuel pump automatically shut off to prevent spilling. This requirement would not have been obvious to a PHOSITA at the time of the invention and/or before the effective filing date of the claimed invention in light of the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621